﻿112.	 It gives me particular pleasure, Sir, to extend to you heartfelt congratulations on your election to the office of President of the General Assembly and to greet you as the representative of a country with which Romania maintains close relations of friendship and co-operation.
113.	I should also like to take this opportunity to reaffirm to the Secretary-General the appreciation and support of the Romanian Government for his work in the interests of international peace, co-operation and understanding.
114.	The present session of the General Assembly is taking place against a background of complex and contradictory problems of international life, which have aggravated the world situation. The peoples of the world are deeply concerned about the rapid escalation of the arms race, primarily the nuclear arms race, the perpetuation of conflicts and hotbeds of tension and the emergence of new ones, and the widening of the gap between the rich and poor countries.
115.	Life—indeed, reality—demonstrates that logic, political realism and the spirit of co-operation are being increasingly replaced by growing mistrust, tension and confrontation. Artificial factors have been exacerbated. Differences that are ideological in nature, deriving from differing social and political systems, have been transferred to the area of inter-State relations, and some local conflict situations have been placed in the context of disputes between the opposing blocs. The struggle for spheres of influence and zones of domination is intensifying. 
116. It can be said that we are today witnessing in the international arena a grave undermining of the policy of peaceful co-existence, which has been unanimously accepted by all the peoples of the world as the only alternative to the outbreak of a conflagration. Given this reality, which creates a menacing atmosphere in international life, being a serious threat to the sovereignty and freedom of many nations, it is more than ever necessary to act with increasing determination against the policy of force and diktat; for halting the growing confrontation and resuming the policy of cooperation, detente and peace; and for the establishment between States of new relations based on full equality of rights, strict observance by all States in all circumstances of national independence and sovereignty, non-interference in the internal affairs of others, mutual benefit and the right of each people to decide its own destiny.
118.	We are convinced that in the world-wide confrontation between these diametrically opposed tendencies— on the one hand, that of domination, aggression and diktat, and on the other that of the determination and justified aspirations of the overwhelming majority of States to enjoy independence, freedom and peace—we can and must see the triumph of the policy of reason, of right over might, and of international understanding and security.
119.	Because of their responsibility for the fate of mankind and the sacred right of peoples to existence, life, freedom and peace, all States are duty-bound to act in a constructive and co-operative spirit, which should be reflected in the debates, the results and the resolutions of this session of the General Assembly. States must contribute effectively to halting the trend towards confrontation, to substantially improving the international atmosphere and to solving, in the interests of the peoples, the serious and complex problems today confronting mankind.
120.	Starting from the basic and irreversible premise of the Romanian people, its vocation for peace and cooperation, the President of the Socialist Republic of Romania, Nicolae Ceausescu, has stated:
"We deem it necessary to act now, through concrete measures, to lessen international tension and to resume the policy of detente, and not to take any action which could aggravate the international situation, so that all States act with the highest responsibility towards their own peoples, the general cause of peace and international security".
121.	The time elapsed since the previous session has shown without a doubt that the worsening of the international situation, the growth of the danger of war, the increase in tension among States and the deepening world economic crisis are generated primarily by the intensification of the arms race, first of all the nuclear arms race.
122.	A lucid analysis of the present situation, as well as United Nations documents, reveal an alarming fact, namely, that the world has reached such a level of armaments, has accumulated such a quantity of all types of weapons, particularly nuclear weapons, that the very existence of civilization and even of life on our planet is in danger.
123.	In these circumstances, the fundamental problem of our time is to prevent war, safeguard peace, halt the arms race, move towards disarmament, above all nuclear disarmament, and establish a military balance, not by accumulating new armaments but by reducing existing armaments to the lowest level possible.
124.	It is in Europe that there is the greatest concentration of armaments, including nuclear armaments. It is in Europe that the two opposing military blocs face one another, blocs created, as is well known, during the period of the "cold war", blocs that foment mistrust and confrontation. The situation demands strong and consistent measures to eliminate the bloc policy, to reduce the military activities of the two blocs, to narrow the geographic area of military competition, to eliminate the nuclear danger from the widest possible areas and to ensure the widest possible military disengagement.
125.	At present the crucial problem for Europe is the danger of the deployment this very year of new medium- range missiles, which would open the v ay to the escalation of the arms race and increase the danger of war, above all nuclear war, thus threatening the life of all the European peoples—indeed, life itself—and human civilization.
126.	Romania considers that there is no justification for accepting as a fait accompli the deployment of new nuclear missiles. On the contrary, everything should be done to avoid this very serious step while there is still time and while it is still possible. States and Governments that decide to deploy new missiles on their territories will assume a great responsibility towards their own peoples and, indeed, towards humanity as a whole.
127.	Romania believes that through new efforts, through negotiations carried out in a spirit of co-operation and of great responsibility on both sides, it is possible to reach an appropriate agreement which would put an end to the deployment of new missiles and ensure the withdrawal and destruction of existing missiles."
128.	Proceeding from this basic premise, the President of Romania, Nicolae Ceausescu, recently sent messages to the President of the Presidium of the Supreme Soviet of the Union of Soviet Socialist Republics, Yuri Andropov, and to the President of the United States, Ronald Reagan, [see	urging them to do everything possible to ensure that no new nuclear weapons be deployed. Romania has proposed that, in the event that by the end of this year negotiations have not reached positive results, there be agreement to postpone the deployment of new medium-range missiles at least until the end of 1984 or the beginning of 1985, and that negotiations be continued. In the meantime, the Soviet Union should, in the spirit of its earlier statements, guarantee that it would stop the deployment of new medium-range missiles, stop modernizing them and unilaterally reduce the number of those deployed in the European part of Soviet territory. In addition, the President of Romania has proposed, in the event that no agreement is reached on these proposals, at least the non-deployment of medium-range missiles in the territories of the Federal Republic of Germany, the German Democratic Republic, the Czechoslovak Socialist Republic and other States, as an intermediate measure pending the conclusion of a final agreement in the framework of the Geneva negotiations.
129.	Bearing in mind that the subject of the Soviet- American negotiations concerns the security and life of all European peoples, we consider it necessary that the other European States also participate in an appropriate form in these talks, or that direct negotiations be initiated between the countries parties to the Warsaw Treaty and the member States of NATO on the question of medium- range nuclear arms.
130.	In general we are of the view that, since what is involved is the safeguarding of the vital interests of peace and security of all peoples—indeed, their very life—all States have the right and duty to express themselves and make their contributions to the efforts to stop the arms race and achieve concrete disarmament measures, primarily for nuclear disarmament. In this regard, we believe that all States are duty-bound, because of the obligations entered into under the Charter, to co-operate in a responsible manner to ensure the effective use of the framework provided by the United Nations and the Committee on Disarmament to bring about the cessation of the arms race and disarmament.
131.	It is now more than ever necessary to do everything possible to put an end to the policy of armaments, to defend the vital right of human beings and peoples to existence, independence and peace. This requires determined efforts to achieve without further delay concrete and meaningful new steps towards nuclear disarmament, in particular cessation of the production of nuclear weapons and the gradual reduction of existing stockpiles until they are completely eliminated, freezing the development and deployment of new types and systems of weapons of mass destruction and the definitive prohibition of all nuclear armaments and other weapons of mass destruction.
132.	The acceleration of the arms race is a major factor in the deepening world economic crisis. It feeds war propaganda, generates among the popular masses a psychosis of uncertainty and insecurity and creates distrust and suspicion in international life. The peoples must be told the plain truth that nuclear weapons are weapons of death and destruction, not weapons of peace and security, and that we cannot wait until nuclear weapons are used, because then it will be too late. We must not disregard the fact that there can always be irresponsible individuals ready to pull the trigger, or that by an unfortunate accident the nuclear destruction of the human race could be unleashed.
133.	Proceeding from the premise that the annual growth in arms expenditures, the increase in geometric proportions of all types of armaments and the deployment of new nuclear missiles is detrimental to all countries and cuts deep into the budget allocations for social needs, the development of science, education, art and culture and the protection of the environment, Romania stands firmly for a reduction in military expenditures.
134.	It is a truism that the pace of the arms race very seriously pollutes the international atmosphere and makes people's lives a real nightmare. Confronted with the option of life or the nuclear holocaust, the European peoples and the peoples of all continents commit themselves with increasing determination to the struggle for disarmament and peace. Now, before it is too late, millions of people of all ages, of various philosophical and religious convictions, are taking part in impressive peace movements and demonstrations, saying a resolute "No" to nuclear weapons and calling for an end to the arms race. To ignore the will of the peoples, not to listen to the forceful voice of world public opinion, is to go against the course of history and of reason and means poisoning the international atmosphere.
135.	The strengthening of international peace and security requires that effective measures be agreed upon and implemented to achieve nuclear and conventional disarmament and to substantially reduce armaments and military forces, in order to increase confidence among States. While stressing the particular role and responsibility that attaches primarily to the powerfully armed States which possess nuclear arsenals, we also consider it necessary that all interested States participate directly in disarmament negotiations and have an opportunity to express themselves, so that no one is unaware of their wishes and their aspirations.
136.	In the opinion of the Romanian Government, measures to halt the arms race and achieve disarmament should be taken in circumstances of mutual confidence and equal security, ensuring a military balance at ever lower levels and under strict international control, in order to guarantee full compliance by all States concerned with all the obligations assumed by them. Proceeding from this concept, Romania has strongly supported the establishment, within the United Nations framework, of an international body invested with the right to control and monitor the full implementation of measures agreed on to halt the arms race and achieve disarmament.
137.	As a European country that has consistently worked for security and co-operation in our continent, Romania welcomed the results of the Madrid meeting which make it evident that even in complex and difficult international conditions there is no problem, however complicated, that cannot be resolved through negotiation when all concerned show political wisdom, a constructive spirit and a wish to co-operate, and when the primary interest of the people and of the peace and security of the whole world are borne in mind.
138.	We regard as particularly positive the fact that at the Madrid meeting a consensus was reached on convening the Conference on Confidence- and Security-building Measures and Disarmament in Europe and that it was agreed to organize a number of meetings ensuring a continuation of the process initiated in the capital of Finland.
139.	It is now extremely important to continue and consolidate the results obtained in promoting security and the development of co-operation in Europe. To this end, Romania has proposed that direct negotiations begin between the States parties to the Warsaw Treaty and the States members of NATO on the freezing and reduction of military expenditures, on disarmament and on the elimination of the danger of war. Bearing in mind the share of these States in world military expenditures and armaments, the conclusion of an agreement among States participating in the two military alliances would be an important contribution to the process of general disarmament. As far as Romania is concerned, it has decided to freeze its military budget at the 1982 level until 1985.
140.	An important contribution to military disengagement and the strengthening of security and confidence among States would be the creation of nuclear-weapon- free zones in various parts of the world. The Romanian proposal on making the Balkans a zone of peace and good-neighbourliness, friendship and co-operation, free from nuclear weapons, foreign troops and military bases, is part of this effort.
Ml. Events show that the anachronistic and profoundly dangerous policy of the use or threat of use of force in inter-State relations and of recourse to pressure and interference in the internal affairs of other States are a source of conflict and tension and unrest in international life. Such factors fuel the arms race and generate attacks on the peace, security and progress of peoples and their vital rights and aspirations.
142.	The supreme interests of peoples, peace and international security demand the resolute elimination of the policy of force and the threat of force in every form and manifestation, the cessation of military actions and armed conflicts and the settlement of all disputes between States exclusively by peaceful means, by negotiation.
143.	It is in the spirit of this position of principle that Romania believes that international bodies, above all the United Nations, must play a more active role and make a more effective contribution to bringing about and speeding up settlement of situations of tension and conflict solely through negotiations.
144.	The inclusion in the agenda of the General Assembly of an item on the peaceful settlement of disputes between States, and the adoption by consensus at the last session of the Manila Declaration on the Peaceful Settlement of International Disputes are, of course, important positive steps which confirm the timeliness of efforts in this Held and demand a clear commitment by all States Members of the United Nations to continue to work together to achieve this basic goal.
145.	Romania, along with other States, has presented a detailed proposal to this session of the General Assembly to set up within the framework of the United Nations a special body for good offices, mediation and conciliation the purpose of which would be to assist in preventing new military confrontations and in settling peacefully, through negotiation, conflicts and any other problems between States.
146.	The same preoccupation—the desire to contribute to strengthening peace and security at regional and international levels by developing relations of co-operation, mutual respect and understanding—is reflected in Romania's initiative on enhancing good-neighbourliness among States. The debates at recent sessions of the General Assembly have created appropriate conditions for beginning to develop this concept of good-neighbourliness and reaching agreement on the principles, ways and means for putting into practice such relations among all States.
147.	Romania is deeply concerned over the persistence of serious hotbeds of tension and conflict in various parts of the planet. Of particular concern is the situation in that so heavily affected region, the Middle East.
148.	The conflict in this area, including the disturbing situation in Lebanon, must be settled starting from the central priority problem, namely, ensuring the rights of the Palestinian people. In this respect it is necessary to begin negotiations as soon as possible. Romania, as is known, has come out in favour of organizing an international conference under United Nations auspices, with all interested parties participating, including the Palestine Liberation Organization [PLO], the Soviet Union and the United States of America, in order to arrive at a comprehensive, lasting and just solution of the Middle East conflict. Such a settlement presupposes the withdrawal of Israeli troops from the Arab territories occupied after the 1967 war; the solution of the Palestine problem on the basis of the right of the Palestinian people to self- determination, including its right to establish its own independent State, and the guarantee of the independence, sovereignty and territorial integrity of all States in the region.
149.	At the same time, we advocate maintenance of the cease-fire in Lebanon, national reconciliation, the complete withdrawal of Israeli troops from Lebanon and respect for the independence, sovereignty, national unity and territorial integrity of Lebanon.
150.	I should like to take this opportunity to reaffirm from this rostrum Romania's solidarity with and active support for the position and initiatives of the Democratic People's Republic of Korea in its efforts to ensure the peaceful and independent unification of that country.
151.	In the spirit of Romania's traditional policy of supporting the struggle of peoples for freedom and independence, I should like to express once again the militant solidarity of the Romanian State and people with the Namibian people in its struggle to achieve independence without delay on the basis of United Nations resolutions. We also support the abolition of the policy of apartheid and racial discrimination in South Africa and the adoption of measures to force the Pretoria authorities to end once and for all their aggressive actions against neighbouring States.
152.	The international economic situation, marked by increased signs of crisis, has brought about a profound upheaval in trade relations and economic co-operation among States which has had a negative effect on all States, but particularly on the developing ones by helping to perpetuate and broaden the gap between the rich and the poor countries.
153.	Of particular concern are certain trends such as the extension of protectionist measures and discriminatory practices, the growing disproportion between the prices of raw materials and of manufactured goods, the increase in the external debt burden of developing countries and high interest rates for development loans, the reduction in aid programmes and hampering access to modem technology.
154.	Given the growing interdependence between rich and poor countries, overcoming the economic crisis requires not only an upswing in the economic activities of the developed countries, but also a revitalization of the economic development process in the developing countries and the creation of the proper conditions for enabling those countries to regain their dynamic role in the world economy and in the growth of international trade.
155.	It is the view of Romania and of its President, Nicolae Ceausescu, that the present negative situation in the world economy and particularly the seriousness of the economic situation of the developing countries urgently require establishment of genuine co-operation between developed and developing countries, based on the principles of equality and equity. This would ensure a speedy and lasting general recovery in the world economy, a resumption of the development process in the developing countries and the taking of concrete steps towards the establishment of a new, more just international economic order which would take account of the interests of all nations. In our view, that is a fundamental prerequisite for ensuring general economic stability and for improving the international political climate.
156.	I wish to stress in particular the gravity of the developing countries' external debt to the developed countries, which has become a fundamental world-wide problem. A solution of that problem depends on halting the deterioration of the situation in the developing countries and in achieving world economic stability. We consider it necessary to cancel the debts of the poorest countries and to reduce the debts of other countries proportionately with their per capita national income and reschedule them over a longer period of time, interest- free or at a low rate of interest. As an interim measure, one could consider postponing the external debts of developing countries for two or three years, interest-free or at a low rate of interest, and then to hold negotiations between borrower and lender countries in the framework of a conference to find adequate solutions.
157.	Regenerating economic growth in the developing countries—without which a lasting and general recovery is not possible—requires, among other things, a substantial flow of financial resources from the developed countries to the developing countries. This could be achieved, first and foremost, through an annual reduction in military expenditures of from 10 to 15 per cent.
158.	The North-South negotiations carried out thus far, including those at the sixth session of the United Nations 
Conference on Trade and Development this year, have not produced significant results. Overcoming the economic crisis and re-launching the growth process in the developing countries urgently require genuine economic dialogue between developed and developing countries.
159.	To facilitate this dialogue it would be useful to establish within the United Nations a mechanism open to all Member States for the examination of the major economic problems facing the international community in the fields of raw materials, energy, trade, the external debt of developing countries, and money and finance.
160.	In any event, it is necessary to agree on an appropriate negotiating format drawing upon the experience of other complex international negotiations, such as those which took place at the United Nations Conference on the Law of the Sea, and to start urgently negotiations on major economic problems to find generally acceptable solutions which could contribute to the lasting recovery of the world economy, to the elimination of underdevelopment and to the establishment of a new international economic order.
161.	Among the items to be considered at this session is that concerning the flow of qualified personnel out of the developing countries. The group of experts convened by UNCTAD, at the initiative of the Group of 77, has begun work and will hold at least two more meetings. We consider that UNCTAD should continue these efforts with the participation of all countries with a view to agreeing upon a set of principles, guidelines and norms concerning the drain of personnel, and upon an integrated programme of action in this field, which could eliminate the harmful consequences of this phenomenon for the developing countries.
162.	With the observance of 1985 as International Youth Year, with its motto "Participation, Development, Peace", the problems of the younger generation will, with good reason, attract ever increasing attention from States and international public opinion. This should be reflected in the concerns, the debates and the decisions of the present session of the General Assembly.
163.	The holding in 1983 of five regional meetings on International Youth Year—among them the European meeting, of which Romania had the pleasure of hosting, at Costliest—marks a new stage in the effective preparation of the Year.
164.	The Specific Programme of Measures and Activities to be undertaken prior to and during the International Youth Year, the additional recommendations on its implementation and the reports of the five regional meetings, submitted to the Assembly at this session and set out measures at the national level, as well as action to increase international co-operation in settling specific problems confronting the younger generation today. Moreover, there are a number of other valuable suggestions and proposals put forward by Member States in the General Assembly, in the Advisory Committee for the International Youth Year, in the regional meetings and in other forums which deserve further consideration, with all due attention and in a receptive spirit.
165.	It is now for the General Assembly to adopt the decisions necessary to intensify preparations for International Youth Year and to ensure adequate observance of this important event at the world-wide level, under the auspices of the United Nations, as well as to ensure that youth-related issues have a place within the general framework of United Nations concerns which is commensurate with the important role of the younger generation in the world of today and of tomorrow and that those issues are adequately followed up.
166.	Life and the realities of today demonstrate that the issue of strengthening the role of the United Nations and of effectively using the potential and the framework of the world body for the settlement of the major problems of humanity has never been so pressing as it is now.
167.	At this crucial moment for the whole of mankind, the solution of complex issues of international life increasingly requires the active participation, with full rights, of all States irrespective of social system or size, first and foremost of small and medium-sized countries, the developing and non-aligned countries which represent the huge majority of the peoples of the world.
168.	We believe that the time has come to give profound consideration to specific means for ensuring, through the United Nations, the implementation of the fundamental purposes proclaimed by the Charter. We are thinking primarily of proposals to improve United Nations activities substantially, further to democratize its bodies, structures and functions, to strengthen the effectiveness of the United Nations and to adapt it to the requirements and realities of today's world.
169.	We consider it necessary that the terms of reference of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization should be simplified and made more precise, so that that Committee might concentrate on major proposals and submit to the General Assembly specific proposals, adopted by consensus, for improving the effectiveness of the United Nations and its contribution to the maintenance and consolidation of world peace and security.
170.	The peoples of the world, deeply concerned over the complex developments in the international situation, look with confidence and hope towards the United Nations and look forward to the results of this session of the General Assembly. It is essential to act even more resolutely to change the course of international events and to adopt a new policy which could ensure for all peoples the fulfilment of their aspirations for a better and more just life and for a policy of peace and international co-operation.
17L In this spirit, Romania is carrying out a broad range of international activities, focusing on developing its relations with all socialist countries—first of all with its neighbours—and on expanding its relations with developing countries, non-aligned countries and other States, in the spirit of the principles of peaceful coexistence.
172.	I should like to reaffirm the determination of the Romanian delegation to contribute, together with other delegations, to finding practical solutions, solutions which are as effective as possible, to the numerous important issues on the agenda of this session, so that through common effort and in a constructive spirit of co-operation we shall be able to ensure the triumph of reason, of the policy of understanding, detente, security and peace, and of respect for the national independence of all peoples.
 

